          Case 7:21-cv-00394-PMH Document 32 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENISE WRAY,
                           Plaintiff,
                     -against-                                ORDER

WESTCHESTER MEDICAL CENTER                                    21-CV-00394 (PMH)
ADVANCED PHYSICIAN SERVICES, P.C.,
as well as CRYSTAL AMENDOLA,
individually,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         At the pre-motion conference held on July 14, 2021, the Court set a briefing schedule for

Defendants’ anticipated motion to dismiss which directed in pertinent part:

                Defendants are granted leave to file their contemplated motion to
                dismiss in accordance with the following
                                                      wing schedule: (1) the moving
                papers shall be served, not filed, on August 13, 2021; (2) the
                opposition papers shall be served, nott filed, on September 13, 2021;
                                                      ll be served on September 27,
                and (3) the reply papers, if any, shall
                                                      n documents on the reply date,
                2021. The parties shall file all motion
                September 27, 2021.

(July 14, 2021 Entry).

         Notwithstanding the above, Defendants filed
                                                  ed their motion papers on August 13, 2021.

(Doc. 30; Doc. 31). The pending motion is denied without prejudice to refiling on September 27,

2021. The Clerk of the Court directed to terminate the
                                                    he motion sequence pending at Doc. 30.

                                                  SO ORDERED:

Dated:     White Plains, New York
           August 16, 2021

                                                 PHILIP
                                                    LIP MM. HALPERN
                                                 United States District Judge
